Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/21 and 12/02/21were filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pub. No, 2020/0027842), hereinafter referred to as "Lee" and in view of Lee et al., (U.S. Pat. No. 2020/0035796), hereinafter referred to as "Lee (2)".


Lee shows, with respect to claim #1, removing a dummy gate stack (fig. #12, item 140, 130) to form a first trench between first gate spacers (paragraph 0046); forming a first replacement gate stack (fig. #15, item 270) in the first trench (paragraph 0048); recessing the first replacement gate stack to form a second trench (fig. #16, item 280) between the first gate spacers (paragraph 0052); selectively depositing a first conductive capping layer (fig. #18, item 315) in the second trench (paragraph 0060); etching the dielectric hard mask (paragraph 0007; SiN) using an etching gas (dry etching process; paragraph 0094) to form an opening in the dielectric hard mask and forming a gate contact plug over and contacting the first conductive capping layer (paragraph 0070) wherein the first replacement gate stack is revealed to the opening (paragraph 0073). 

Lee substantially shows the claimed invention as shown in the rejection of claim #1 above. 
Lee fails to show, with respect to claim #1, a method comprising of forming a dielectric hard mask in the second trench and over the first conductive capping layer.

Lee(2) teaches, with respect to claim #1, a method comprising of forming a dielectric (fig. #3m, item 242 section of HM) hard mask in the second trench and over the first conductive capping layer (fig. #3d, item 150) (paragraph 0040, 0049, 0051); etching the dielectric hard mask to form an opening in the dielectric hard mask (paragraph 0095), wherein the gate stack is revealed to the opening (paragraph 0059).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method comprising of forming a dielectric hard mask in the second trench and over the first conductive capping layer, into the method of Lee, with the motivation this provides an etching process with increased control over the dimensions, as taught by Lee(2).

Lee fails to show, with respect to claim #3, a method wherein the depositing the first conductive capping layer comprises: depositing a first sub layer on the first replacement gate stack; and depositing a second sub layer over the first sub layer, wherein the first sub layer has a higher conductivity value than the second sub layer.

Lee(2) teaches, with respect to claim #3, a method wherein the depositing the first conductive capping layer comprises: depositing a first sub layer (fig. #3Q, item 150) (paragraph 0081) on the first replacement gate stack (fig. #3Q, item GL & 142) (paragraph 0039); and depositing a second sub layer (fig. #3Q, item 162) (paragraph 0059) over the first sub layer, wherein the first sub layer has a higher conductivity value than the second sub layer (item 150, SiN⁓1012 and item 162, SiO⁓1015 Ω·cm). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein the depositing the first conductive capping layer comprises: depositing a first sub layer on the first replacement gate stack; and depositing a second sub layer over the first sub layer, wherein the first sub layer has a higher conductivity value than the second sub layer, into the method of Lee, with the motivation that this allows the desired insulative material to be placed where it has the greatest effect, as taught by Lee(2).

Lee fails to show, with respect to claim #4, a method further comprising: recessing a second replacement gate stack to form a third trench between second gate spacers; and selectively depositing a second conductive capping layer in the third trench and over the second replacement gate stack, wherein the second conductive capping layer comprises a different material than the first conductive capping layer.

Lee(2) shows, with respect to claim #4, a method further comprising: a plurality of gate structures (fig #3D, item 142 and conductive layer)(paragraph 0076) recessing a second replacement gate stack (fig. #3N, item GL; also show below, fig. #Ex1, item GS) to form a third trench (fig. #3N, item CH2; also show below, fig. #Ex1, item TT3) (paragraph 0095) between second gate spacers (fig. #3D, item 132; also show below, fig. #Ex1, item SS2) (paragraph 0039); and selectively depositing a second conductive capping/barrier layer (fig. #4B, item 252a) in the third trench and over the second replacement gate stack (paragraph 0110), wherein the second conductive capping/barrier layer ( Ti, Ta, TiN, TaN, or a combination; fig. #3O, item 252a) comprises a different material than the first conductive capping layer (paragraph 0055).








[AltContent: textbox (Fig. #Ex1)][AltContent: textbox (Gate indention; GI1)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Third Trench; TT3)][AltContent: textbox (Gate Stack; GS)][AltContent: arrow][AltContent: textbox (Second Spacer; SS2)][AltContent: arrow]                                    
    PNG
    media_image1.png
    669
    523
    media_image1.png
    Greyscale


The Examiner notes that Lee(2) does not state explicitly a second replacement stack as shown in the presently presented claim #4 language. However, the Examiner notes that it is known in the art and shown by Lee(2), (paragraph 0036) that integrated circuit devices consist of multiple active-type regions that consist of multiple gate structures. Thus, Lee(2) discloses the claimed invention except for a second replacement stack. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second replacement stack, since it has-been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, the Examiner notes that Lee(2) does not state explicitly that the conductive capping/barrier layer of preceding gate structures will be made from a different material. However, the Examiner takes the position that Lee(2) states, as shown in sections sited above in the rejection of claim #4, where a list of materials can be implemented to construct the capping/barrier layer. The Examiner to find the specification or the claim language where the choice of materials would depart from the method of Lee(2) or where the choosing of different materials would be critical to the claimed method. Thus, the applicant has not established the critical nature to the method claimed to choosing different capping/barrier layers for the different gate structures.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method further comprising: recessing a second replacement gate stack to form a third trench between second gate spacers; and selectively depositing a second conductive capping layer in the third trench and over the second replacement gate stack, wherein the second conductive capping layer comprises a different material than the first conductive capping layer, into the method of Lee, with the motivation that this would provide a fine tuning of the device in the direction of the desired design, as taught by Lee(2).


Lee fails to show, with respect to claim #5, a method wherein the first replacement gate stack is comprised in a p-type transistor, and the second replacement gate stack is comprised in an n-type transistor, and the first conductive capping layer has a higher work function than the second conductive capping layer.

Lee(2) shows, with respect to claim #5, a method further comprising: a plurality of gate structures (fig #3D, item 142 and conductive layer)(paragraph 0076) consisting of transistors formed on the plurality of fin-type active regions that maybe either NMOS (N-type) or PMOS (P-type) transistor (paragraph 0041).

The Examiner notes that Lee(2) does not state explicitly that the conductive capping/barrier layers have different workfunction. However, the Examiner notes that the list of material options taught by Lee(2) provides that ability to select and arrange the choices in  order to provide the desired workfunction arrangement. Thus, the applicant has not established the critical nature of choosing an order of the workfunctions for the various devices that would depart from the method of Lee(2).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein the first replacement gate stack is comprised in a p-type transistor, and the second replacement gate stack is comprised in an n-type transistor, and the first conductive capping layer has a higher work function than the second conductive capping layer, into the method of Lee, with the motivation that this provides multiple circuit types within a desired device, as taught by Boyed.

Lee fails to show, with respect to claim #6, a method wherein the first conductive capping layer is more resistant to the etching gas than the first replacement gate stack,

Lee(2) teaches, with respect to claim #6, a method wherein the first conductive capping/barrier layer (TaN; paragraph 0053) is more resistant to the etching gas than the first replacement gate stack (Ti; paragraph 0038).

The Examiner notes that Lee(2) doses not explicitly state that the conductive barrier layer is more resistant to the etchant gas than that of the gate stack, as stated in the above claim #6. However, the Examiner notes that Lee(2) allows for the selection of materials that would allow these characteristics to be in place. Thus, Lee(2) discloses the claimed invention except for allowing the first conductive capping layer is more resistant to the etching gas than the first replacement gate stack. It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the first conductive capping layer is more resistant to the etching gas than the first replacement gate stack, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. Furthermore, However, the applicant has not established the critical nature of allowing the first conductive capping layer is more resistant to the etching gas than the first replacement gate stack, the method of creating the device.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a method wherein the first conductive capping layer is more resistant to the etching gas than the first replacement gate stack, into the method of Lee, with the motivation that this permits the etching process to be carried out without the destruction of the surrounding layers, as taught by Lee(2).
Lee fails to shows, with respect to claim #7 a method wherein after the recessing, the first replacement gate stack has a convex top surface or a concave top surface.

Lee(2) teaches, with respect to claim #7 a method wherein after the recessing, the first replacement gate stack has a convex top surface or a concave top surface (paragraph 0106).

The Examiner notes that Lee(2) does not explicitly state that the top surface of the gate structure has a convex or concave surface. However, the Examiner takes the position that it is clear from Lee(2)’s figure #4A (also can view from Examiner fig. Ex1 above as item GI1) that the gate structure (item GL), upon providing the contact hole (fig. 4A, item CH2a), possess a concave/indented shaped top. Furthermore, the applicant has not established the critical nature wherein after the recessing, the first replacement gate stack has a convex top surface or a concave top surface, the method of the presently presented claim language.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7 a method wherein after the recessing, the first replacement gate stack has a convex top surface or a concave top surface, into the method of Lee, with the motivation that this allows for a strong electrical connection with the gate structure that can be insulated by surrounding structures, as taught by Lee(2).

//

Claim #2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pub. No, 2020/0027842), hereinafter referred to as "Lee" as modified by Lee et al., (U.S. Pat. No. 2020/0035796), hereinafter referred to as "Lee (2)"as shown in the rejection of claim #1 above and in further view of Hung et al., (U.S. Pub. No. 2017/0040318), hereinafter referred to as "Hung".

Lee and modified by Lee(2)  substantially shows the claimed invention as shown in the rejection above. 
Lee and modified by Lee(2) fails to show, with respect to claim #2, a method wherein in the etching, a gate dielectric in the first replacement gate stack is recessed, and sidewalls of the first gate spacers are exposed to the second trench

Hung teaches, with respect to claim #2, a method wherein etching the multiple layers (fig. #9, item 90, 88, 80) (fig. #8, item 38),  (fig. #5, item #160) to expose sidewall (fig. #9, item 24; also shown below, Fig. Ex2, item Se1) and gate structure (fig. #9, item 34, 36) (paragraph 0028).

[AltContent: textbox (Ex2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Spacer Exposure; Se1)]
    PNG
    media_image2.png
    437
    196
    media_image2.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein in the etching, a gate dielectric in the first replacement gate stack is recessed, and sidewalls of the first gate spacers are exposed to the second trench, into the method of Lee and modified by Lee(2), with the motivation that this provide contact/communication outside the, as taught by Hung.




///

Claim #8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pub. No, 2020/0027842), hereinafter referred to as "Lee" as modified by Lee et al., (U.S. Pat. No. 2020/0035796), hereinafter referred to as "Lee (2)"  with respect to rh rejection of claim #1 and in further view of CHOI et al., (U.S. Pub. No. 2022/0069101), hereinafter referred to as "Choi".

Lee and modified by Lee(2)  substantially shows the claimed invention as shown in the rejection above. 
Lee and modified by Lee(2) fails to show, with respect to claim #8, a method wherein the first conductive capping layer is selectively deposited through chemical vapor deposition

Choi teaches, with respect to claim #8, a method wherein the gate barrier layer and the first and second gate electrode layers may be formed by a chemical vapor deposition (CVD) process (paragraph 0075).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein the first conductive capping layer is selectively deposited through chemical vapor deposition, into the method of Lee and modified by Lee(2), with the motivation that it can be used to evenly coat irregular surfaces, as taught by Choi.

////

Claim #9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pub. No, 2020/0027842), hereinafter referred to as "Lee" as modified by Lee et al., (U.S. Pat. No. 2020/0035796), hereinafter referred to as "Lee (2)"  with respect to rh rejection of claim #1 and in further view of SUBRAMANIAN et al., (U.S. Pub. No. 2020/0287015), hereinafter referred to as "Subramanian".

Lee and modified by Lee(2)  substantially shows the claimed invention as shown above in the rejection of claim #1. 

Lee and modified by Lee(2) fails to show, with respect to claim #9, a method wherein the first conductive capping layer is selectively deposited through plating

Subramanian teaches, with respect to claim #9, a method wherein the barrier layer consisting of conductive material may be deposited by electroplating (paragraph 0076).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a method wherein the first conductive capping layer is selectively deposited through plating, into the method of Lee and modified by Lee(2), with the motivation that it can be used to evenly coat irregular surfaces, as taught by Subramanian.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #10, 11, 14 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Lee et al., (U.S. Pat. No. 2020/0035796), hereinafter referred to as "Lee (2)" .

Lee(2) shows, with respect to claim #10, a device wherein a semiconductor region; gate spacers (fig. #2a, item 132) on the semiconductor region (fig. #2a, item FA) (paragraph 0033, 0039, 0041); a gate stack (fig. #3d, item GL & 142) over the semiconductor region and between the gate spacers (paragraph 0038-0039, 0048), wherein the gate stack comprises a plurality of layers (fig. #2a, item GL, 142); a conductive capping/barrier (fig. #3d, item 150) layer over and contacting the plurality of layers of the gate stack (paragraph 0040); a dielectric (Silicon oxide; fig. #3d, item 160 & 134) hard mask over the conductive capping layer and between the gate spacers (paragraph 0042, 0043); and a gate contact plug (fig. #3h, item CP1) penetrating through the dielectric hard mask to land on the conductive capping layer (paragraph 0027).

Lee(2) shows, with respect to claim #11, a device wherein the gate stack (fig. #3d, item GL & 142)  comprises a gate dielectric (fig. #3d, item 142) and a gate electrode (fig. #3d, item GL), with the gate dielectric extending underlying and on sidewalls of the gate electrode (paragraph 0038, 0039, 0048), wherein the conductive capping layer (fig. #3d, item 150) comprises a portion overlapping the gate dielectric (paragraph 0040).

Lee(2) shows, with respect to claim #14, a device wherein the depositing the first conductive capping layer comprises: a first sub layer (fig. #3Q, item 150) (paragraph 0081) on a second sub layer (fig. #3Q, item 162) (paragraph 0059) over the first sub layer, wherein the first sub layer has a higher conductivity value than the second sub layer (item 150, SiN⁓1012 and item 162, SiO⁓1015 Ω·cm).


//

Claim #12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pat. No. 2020/0035796), hereinafter referred to as "Lee (2)"  with respect to the rejection of claim #10 above and in view of KWON et al., (U.S. Pub. No. 2021/0066466), hereinafter referred to as "Kwon".

Lee(2)  substantially shows the claimed invention as shown above in the rejection of claim #10. 

Lee(2) fails to show, with respect to claim #12, a method wherein the conductive capping layer is separated from the gate dielectric by an air gap.

Kwon teaches, with respect to claim #12, a device wherein an air gap (fig. #8J, item 21A) may be between a capping layer (fig. #8J, item 22A) and a gate dielectric material (fig. #8J, item 17L)  (paragraph 0107).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein the conductive capping layer is separated from the gate dielectric by an air gap, into the device of Lee(2), with the motivation that that improves the gate induced drain leakage (GIDL), as taught by Kwon.

///

Claim #13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pat. No. 2020/0035796), hereinafter referred to as "Lee (2)"  with respect to the rejection of claim #10 above and in view of CHOI et al., (U.S. Pub. No. 2022/0069101), hereinafter referred to as "Choi".

Lee(2)  substantially shows the claimed invention as shown above in the rejection of claim #10. 

Lee(2) fails to show, with respect to claim #13, a device wherein the conductive capping layer comprises tungsten.

Choi teaches, with respect to claim #13, a method wherein the capping/barrier layer (fig. #23, item 372) consist of a tungsten (paragraph 0039, 0047).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, a device wherein the conductive capping layer comprises tungsten, into the device of Lee(2), with the motivation that tungsten provides a dense material with high melting point with good tensile strength, as taught by Choi.

Lee(2) teaches, with respect to claim #15 a method wherein the gate stack comprises a concave top surface (paragraph 0106).

The Examiner notes that Lee(2) does not explicitly state that the top surface of the gate structure has a concave surface. However, the Examiner takes the position that it is clear from Lee(2)’s figure #4A (also can view from Examiner fig. Ex1 above as item GI1) that the gate structure (item GL), upon providing the contact hole (fig. 4A, item CH2a), possess a concave/indented shaped top. Furthermore, the applicant has not established the critical nature wherein after the recessing, the first replacement gate stack has a convex top surface or a concave top surface, the method of the presently presented claim language.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.

////

Claim #16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pat. No. 2020/0035796), hereinafter referred to as "Lee (2)"  with respect to the rejection of claim #10 above and in view of Lee(3) et al., (U.S. Pub. No. 2019/0333915), hereinafter referred to as " Lee(3) ".

Lee(2)  substantially shows the claimed invention as shown above in the rejection of claim #10. 

Lee(2) fails to show, with respect to claim #16, a device wherein the conductive capping layer is separated from the gate dielectric by an air gap.

Lee(3) teaches, with respect to claim #16, a device wherein a gate electrode (fig. #27, item 450) (paragraph 0025) with a convex top surface (paragraph 0132).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a device wherein the conductive capping layer is separated from the gate dielectric by an air gap, into the device of Lee(2), with the motivation that this decreases the possibility of electrical short, as taught by Lee(3).

////

Claim #17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. Pat. No. 2020/0035796), hereinafter referred to as "Lee (2)"  and in view of Hung et al., (U.S. Pub. No. 2017/0040318), hereinafter referred to as "Hung".

Lee(2) shows, with respect to claim #17, a device wherein a source region and a drain region (fig. #2a item 120); a gate stack (fig. #2a, item GL; also shown above, fig. #Ex1, item GS) between the source region and the drain region (paragraph 0041), wherein the gate stack comprises a plurality of layers (fig #2a, item 142, GL) (paragraph 0076 paragraph 0095), and each of the layers has a basin shape with a bottom portion and sidewall portions over and joined to the bottom portion (paragraph 0039); gate spacers (fig. #2a, item 132) on opposite sidewalls of the gate stack (paragraph 0039). 

Lee(2)  substantially shows the claimed invention as shown in the rejection above.

Lee(2) fails to show, with respect to claim #17, a device wherein and a conductive layer over and contacting top surfaces of the sidewall portions of the plurality of layers

Hung teaches, with respect to claim #17, a device wherein and a conductive layer/plug (fig. #10, item 100) (paragraph 0030) consisting conductive layers (fig. 10, item 72, 74) (paragraph 0025)  is over and contacting top surfaces of the sidewall portions (fig. #10, items 34, 36, 24 )(paragraph 0024, 0026) of the plurality of layers.


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a device wherein and a conductive layer over and contacting top surfaces of the sidewall portions of the plurality of layers, into the device of Lee(2), with the motivation that this provides substantial conductive contact throughout the contact area, as taught by Hung.

Lee(2) fails to show, with respect to claim #18, a device wherein the conductive layer is between the gate spacers

Hung teaches, with respect to claim #18, a device wherein and a conductive layer/plug (fig. #10, item 100) (paragraph 0030) consisting conductive layers (fig. 10, item 72, 74) (paragraph 0025)  is between gate spacers (fig. #10, items 24 ) (paragraph 0026).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a device wherein the conductive layer is between the gate spacers, into the device of Lee(2), with the motivation that this provides substantial conductive contact throughout the contact area, as taught by Hung.

Lee(2) shows, with respect to claim #19, a device wherein the conductive layer (fig. #2a, item CP2) comprises a plurality of sub layers (fig. #2a, item 252, 254) comprising different materials (paragraph 0055).

Lee(2) shows, with respect to claim #20, a device wherein the plurality of sub layers (fig. #2a, item 252, 254) of the conductive layer comprises a first sub layer (fig. #2a, item 254; W) and a second sub layer (fig. #2a, item 252; Ti), with the first sub layer having a higher conductivity value than the second sub layer (paragraph 0055).



EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
10/04/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815